Citation Nr: 0400774	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  02-21 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C.

4.  What evaluation is warranted for a right inguinal hernia, 
from March 27, 2002?


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and December 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that, in combination, denied 
entitlement to service connection for bilateral hearing loss, 
tinnitus, and hepatitis C; and which granted service 
connection and a noncompensable evaluation for a right 
inguinal hernia effective from March 27, 2002.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

As to the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus, the record shows that 
the veteran was afforded VA examinations in June 2002.  
Examiners assigned diagnoses of bilateral hearing loss, as 
defined by 38 C.F.R. § 3.385 (2003), and tinnitus.  As to the 
claim of entitlement to service connection for hepatitis C, 
service medical records note that that the veteran was given 
serum globulin as a prophylaxis for hepatitis in August 1974, 
and started on intravenous antibiotics after being bitten by 
a fellow sailor in 1975.  VA treatment records, starting in 
May 2002, contain a diagnosis of hepatitis C.  Notably, 
however, neither VA examiner provided medical opinion 
evidence as to the relationship, if any, between the 
veteran's military service and any of these disorders.  
Further, the VA audiology examination was conducted by an 
examiner who did not have access to the claims folder.  
Therefore, because governing regulations provide that VA's 
duty to assist includes obtaining informed medical opinion 
evidence when needed to adjudicate the veteran's claims, a 
remand for new VA examinations is required.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.326 (2003). 

As to entitlement to service connection for hepatitis C, the 
Board notes that the veteran submitted a September 2003 note 
from J. T. Rightor, M.D., in which he wrote that the veteran 
"by history" has hepatitis C which is "service connected."  
It is not clear to the Board, however, whether Dr. Rightor 
was offering a medical opinion that the veteran's current 
hepatitis C was caused by military service, or was merely 
restating a history provided by the veteran.  The Board is 
not required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski 1 Vet. App. 171, 
175 (1991).  Governing regulations also provide that when, 
during the course of review, it is determined that further 
evidence or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board may remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2003).  Therefore, on remand, 
the RO should contact Dr. Rightor and request a clarifying 
statement.

The Board notes further that the VCAA requires the RO to 
obtain and associate with the record all adequately 
identified records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  
In this regard, the record shows that the veteran reported, 
and/or the record shows, that he received his healthcare 
treatment from the Erie VA medical center; Dr. Garcia; 
University of Pittsburgh Medical Center Northwest; and 
hospitals in Union City and Corry, Pennsylvania.  The record 
on appeal shows that the RO obtained many of the veteran's 
treatment records from the Erie VA medical center and UPMC 
Northwest.  The record, however, also shows almost no 
treatment records for the period shortly after the veteran's 
separation from military service in December 1975.  
(Specifically, a review of the record on appeal shows only 
private treatment records from UPMC Northwest, dated from 
February 1989 to September 1996, and VA treatment records, 
dated from September 2000 to October 2002.)  Therefore, on 
remand, the RO should request all of the veteran's records 
from all of the above sources since December 1975.  Id.

As to the claim for a compensable rating for the right 
inguinal hernia, given the development above, the Board finds 
that VA's duty to assist includes scheduling the veteran for 
another VA examination that will take into account the newly 
expanded record.  See Green v. Derwinski, 1 Vet. App. 121 
(1991); 38 C.F.R. § 3.326 (2003).  

Lastly, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), includes notification provisions that require VA to 
notify the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  On remand, the RO 
must take all necessary actions to ensure that the veteran is 
provided adequate notice under the VCAA.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Therefore, this appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, 
notifying the veteran of the specific 
evidence needed to substantiate the 
claims for service connection for 
bilateral hearing loss, tinnitus, and 
hepatitis C, as well as for a compensable 
rating for the right inguinal hernia.  
The letter must further provide notice of 
what specific evidence the appellant must 
submit, and what specific evidence VA 
will secure on his behalf.  The veteran 
should be notified that he has one year 
to submit pertinent evidence needed to 
substantiate his claims.  The date of 
mailing the veteran notice of the VCAA 
begins the one year period.  

2.  The RO should contact J. T. Rightor, 
M.D., and request copies of the veteran's 
treatment records, ask that he clarify 
his September 2003 note, and ask that he 
cite to the evidence in the veteran's 
medical history that supports his opinion 
that hepatitis C is related to service.

3.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of all other VA and non-VA health care 
providers who have treated him for his 
hearing loss, tinnitus, and hepatitis C 
since his separation from military 
service as well as those that have 
treated him for his right inguinal hernia 
since March 2002.  The veteran should 
specifically identify the name and 
address of the hospitals he sought 
treatment at in Union City and Corry, 
Pennsylvania.  The RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all post December 1975 
records identified by the veteran that 
have not already been associated with the 
record on appeal, including all post 
December 1975 medical records from the 
following locations: the Erie VA medical 
center and UPMC Northwest.  The aid of 
the veteran in securing all identified 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA audiological 
examination.  The claims folder is to be 
made available to the audiologist for 
review in conjunction with the 
examination.  Based on a review of the 
claims folder and the results of the 
examination, the audiologist is to opine 
whether it is at least as likely as not 
that any current hearing loss and/or 
tinnitus was caused or aggravated by in-
service acoustic trauma.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA hepatitis C examination.  
The claims folder is to be made available 
to the examiner for review in conjunction 
with the examination.  Based on a review 
of the claims folder and the results of 
the examination, the examiner is to opine 
whether it is at least as likely as not 
that hepatitis C was caused or aggravated 
by military service.

Note:  In providing the above opinion, 
the examiner must specifically note the 
August 1974 service medical record that 
the veteran was given serum globulin as a 
prophylaxis against hepatitis, the 
January 1975 service medical record that 
reported that the appellant was started 
on intravenous antibiotics after being 
bitten by a fellow sailor, and his report 
that he received tattoos while on active 
duty.

6.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA inguinal hernia 
examination.  The claims folder is to be 
made available to the examiner for review 
in conjunction with the examination.  
Based on a review of the claims folder 
and the results of the examination, the 
examiner is to opine whether the right 
inguinal hernia is best characterized as:

i.  Small, reducible, or without 
true hernia protrusion? OR

ii.  Not operated, but remediable? 
OR

iii.  Postoperative recurrent, 
readily reducible and well supported 
by truss or belt? OR

iv.  Small, postoperative recurrent, 
or unoperated irremediable, not well 
supported by truss, or not readily 
reducible? OR

v.  Large, postoperative, recurrent, 
not well supported under ordinary 
conditions and not readily 
reducible, when considered 
inoperable?

7.  After the development requested above 
has been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

8.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issues.  As to 
the claim for a compensable rating for a 
right inguinal hernia, the RO should also 
document whether "staged" ratings are 
appropriate.  Fenderson v. West, 
12 Vet. App. 119 (1999).  If any of the 
benefits sought on appeal remain adverse, 
he and his representative should be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decisions.  They should then be 
afforded an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


